Case: 13-12414   Date Filed: 09/26/2014   Page: 1 of 18


                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12414
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:12-cv-00035-EAK-TBM



NATHANIAL STONE,

                                                            Plaintiff-Appellant,

                                   versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (September 26, 2014)

Before HULL, MARCUS, and FAY, Circuit Judges.

PER CURIAM:
                 Case: 13-12414        Date Filed: 09/26/2014       Page: 2 of 18


      Nathanial Stone 1 appeals the district judge’s order affirming the Social

Security Administration’s denial of his application for supplemental security

income (“SSI”). We affirm.

                                      I. BACKGROUND

      In 2009, Stone filed an application for SSI under Title XVI of the Social

Security Act (“Act”). His application was denied. Stone requested and was

granted an administrative hearing before an administrative law judge (“ALJ”). The

Notice of Hearing sent to Stone included two pages devoted to claimants’ rights to

representation by an attorney or other qualified person in Social Security

proceedings.

      During the March 2011 hearing, Stone stated he understood his right to

representation and agreed to proceed without a representative. Stone further stated

he was not receiving medical treatment for any condition, and he identified no

physical problems. Stone testified he was 22 years old, had completed the eleventh

grade, and did not have a General Educational Development (“GED”) credential.

He lived with his parents, who supported him, and his two brothers. He had never

lived by himself. On a typical day, Stone watched television, listened to music,

and drew. Stone testified he previously had worked as a dishwasher for one or two




      1
          Stone’s first name is also spelled “Nathaniel” in the record.

                                                  2
             Case: 13-12414     Date Filed: 09/26/2014   Page: 3 of 18


months. He also had worked as a housekeeper in 2009 for approximately one

month. The ALJ found Stone had no past relevant work.

      When asked what medical conditions prevented him from working, Stone

responded he had difficulty understanding tasks assigned to him. He did some

housework, including sweeping, and he also raked the yard and did his own

laundry. He did not cook, and he never had tried to obtain a driver’s license. He

shopped for groceries approximately once per month. He used to go to church, but

had not done so recently, and he visited with others from time to time.

      Stone’s mother, Antoinette Stone, testified Stone had been born with a

cocaine dependency and had only one kidney. She did not identify any current

kidney problems. Antoinette Stone said Stone had a very short attention span,

which one school had identified as attention deficit disorder (“ADD”) and another

had identified as specific learning disability (“SLD”). Antoinette Stone testified

Stone previously had received SSI benefits until he reached age 18. She explained

Stone had failed to file timely the paperwork needed to continue his benefits

beyond age 18. Stone had been “socially promoted” to the eleventh grade with no

grade point average (“GPA”), and school personnel believed he was

unemployable. ROA at 69. Stone had done well in elementary and middle

schools, but when he reached the ninth grade, “it appear[ed] that everything just

shut down.” ROA at 69. When Stone was in the eleventh grade, Antoinette Stone


                                          3
              Case: 13-12414     Date Filed: 09/26/2014    Page: 4 of 18


learned he knew no more than he had in the ninth grade. School personnel told her

they could not help him. Antoinette Stone testified Stone had worked as a

dishwasher for approximately three months, until he had been terminated. At

home, Stone raked the yard, took out the garbage, vacuumed, and occasionally

raked others’ yards for pay.

      The ALJ asked a vocational expert (“VE”) whether jobs existed in

significant numbers in the national economy that Stone could perform, assuming

Stone had no exertional limitations, was limited to unskilled work, and was a

“younger aged individual” with a limited education and no past relevant work.

ROA at 73. The VE identified the following jobs: farm worker or helper, office or

hotel cleaner, dishwasher, and “maybe some kitchen helper type work.” ROA at

74. None of those jobs required literacy. The ALJ asked whether jobs existed that

could be performed by a claimant with a severe mental impairment, who could not

concentrate or attend to basic job tasks. The VE identified no jobs. When given

the opportunity, neither Stone nor Antoinette Stone asked the VE any questions.

      Stone also submitted several documents supporting his application. In 1996,

while Stone was in the first grade, school psychologist, Vicki Mayes, prepared a

Psychological and Learning Analysis Report. Stone had been referred for an

evaluation because of academic difficulties. Mayes reported Stone’s overall

cognitive ability was in the average range, in the thirty-fifth percentile for his age.


                                           4
              Case: 13-12414     Date Filed: 09/26/2014   Page: 5 of 18


Stone’s short-term memory was strong, but he had significant difficulties in

abstract visual analysis and synthesis, and a cognitive deficit in auditory

processing. Mayes noted “significant ability/achievement discrepancies . . . in the

areas of Broad Reading, Basic Reading Skills and Reading Comprehension.” ROA

at 218. Stone’s other skills and abilities were “within the expected range for the

general intellectual development.” ROA at 218.

      An Exceptional Student Education Department Individual Educational Plan

(“IEP”) was prepared in 2006, while Stone was in the tenth grade. The IEP

identified Stone’s “Primary Exceptionality” as “Specific Learning Disabilities.”

ROA at 207. The IEP reported Stone was functioning at a sixth-grade level in

reading and math, had a GPA of 1.0, and lacked employability skills. Effective

August 2006, he had been reassigned to a “special diploma option.” ROA at 207.

According to the IEP, Stone did not “currently express himself in the academic

setting,” and did not communicate effectively in group settings. ROA at 208.

“Due to lack of consistent attendance,” he was “incapable of maintaining passin[g]

grades in the general education setting.” ROA at 209. The IEP provided for

several accommodations, including (1) repeating, clarifying, or summarizing

instructions; (2) providing verbal encouragement; and (3) providing cues to

maintain attention to tasks. A “Disability Report” that appears to have been

completed by Stone or on his behalf in 2009 asked: “Why did you stop working?”


                                          5
                Case: 13-12414        Date Filed: 09/26/2014       Page: 6 of 18


ROA at 143. The response stated: “Over[-]slept. Did not get up and go to work.”

ROA at 143.

       In July 2009, consultative examiner Linda Appenfeldt, Ph.D., performed an

evaluation of Stone. Dr. Appenfeldt reported Stone had “[a] poverty of speech”

and “was slow in his presentation and interactions.” ROA at 221. Dr. Appenfeldt

detected “a faint smile” when Stone gave “incorrect answers,” such as when he

said a bird has four legs. ROA at 221. Stone, however, correctly identified the

current United States president. Dr. Appenfeldt reported intelligence quotient

(“IQ”) scores, based on the Wechsler Adult Intelligence Scale, fourth edition:

(1) verbal comprehension: 50; (2) perceptual reasoning: 50; (3) working memory:

50; (4) processing speed: 50; and (5) full-scale IQ: 41. All scores were in the first

percentile, and Stone’s full-scale IQ score was in the extremely low range of

intelligence. Dr. Appenfeldt stated the results “should be used with caution, as

they are believed to significantly underestimate [Stone]’s true abilities and

[Dr. Appenfeldt] question[ed] the reliability and validity of the scores.” ROA at

223. Dr. Appenfeldt assigned Stone a Global Assessment of Functioning

(“GAF”) 2 score of 50. Dr. Appenfeldt stated she was “not convinced of the


       2
         The GAF is a 100-point scale divided into 10 numerical ranges, which permits
clinicians to assign a single-ranged score to a person’s psychological, social, and occupational
functioning. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1162 n.1 (10th Cir. 2012) (citing Am.
Psychiatric Ass’n, Diagnostic & Statistical Manual of Mental Disorders 32, 34 (Text Revision
4th ed. 2000)). GAF scores of 41 to 50 indicate serious symptoms (suicidal ideation, severe
obsessional rituals, or frequent shoplifting) or any serious impairment in social, occupational, or
                                                 6
                Case: 13-12414       Date Filed: 09/26/2014        Page: 7 of 18


severity of [Stone’s] impairments, as he has presented them. There is the

consideration Nathaniel Stone is exaggerating and magnifying problems in order to

obtain financial compensation for himself with secondary gains operating.” ROA

at 223.

       In September 2009, state agency consultant Arthur Hamlin, Psy.D.,

completed a psychiatric review technique form (“PRTF”) for Stone. Dr. Hamlin

reported Stone suffered from the following, which Dr. Hamlin categorized as “Not

Severe”: (1) an “Organic Mental Disorder[],” which Dr. Hamlin described as

“learning disability by history”; and (2) a “Personality Disorder[],” which

Dr. Hamlin described as “oppositional defiant disorder.” ROA at 225-26, 232.

Addressing the paragraph B criteria listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1 (the “Listings”), Dr. Hamlin explained Stone experienced no

restrictions in the activities of daily living; mild difficulties in maintaining social

functioning and concentration, persistence, or pace; and no extended episodes of

decompensation. Stone did not satisfy any of the criteria in paragraph C of the

Listings.




school functioning (having no friends or being unable to keep a job); scores of 51 to 60 indicate
moderate symptoms (flat affect and circumstantial speech or occasional panic attacks) or
moderate difficulty in social, occupational, or school functioning (having few friends or conflicts
with peers or coworkers). Id.

                                                 7
              Case: 13-12414     Date Filed: 09/26/2014    Page: 8 of 18


      In May 2010, state agency consultant Nancy Dinwoodie, M.D., also

completed a PRTF for Stone. Dr. Dinwoodie also reported Stone suffered from a

“Not Severe” “Organic Mental Disorder[],” which she described as a “learning

disorder [not otherwise specified] with average intelligence.” ROA at 239-40.

Addressing the paragraph B criteria of the Listings, Dr. Dinwoodie found Stone

experienced no restrictions in daily living activities or difficulties in maintaining

social functioning, concentration, persistence, or pace; and no extended episodes of

decompensation. Dr. Dinwoodie did not address the paragraph C criteria.

      The ALJ concluded Stone had not been disabled under the Act, since he had

filed his application. The ALJ determined Stone had not engaged in substantial

gainful activity since the date of his application. He had two medically

determinable impairments: questionable learning disorder and oppositional traits.

Stone, however, did not have an impairment or combination of impairments that

significantly limited the ability to perform basic work-related activities for 12

consecutive months. Therefore, he did not have a severe impairment or

combination of impairments.

      The ALJ noted Stone’s medically determinable impairments reasonably

could be expected to produce some of the alleged symptoms, but Stone’s

statements concerning the intensity, persistence, and limiting effects of those

symptoms were not credible. The ALJ discussed the reports prepared by Mayes in


                                           8
              Case: 13-12414    Date Filed: 09/26/2014    Page: 9 of 18


1996, and by Dr. Appenfeldt in 2009. The ALJ also reported Stone had been “very

unresponsive” during his hearing, and determined the activities reported by Stone

and his mother did not support a finding of “total disability.” ROA at 51. Stone’s

employment had been terminated in June 2009, because he had overslept and did

not go to work, and not because of cognitive issues. Stone also had no severe

physical impairments.

      The ALJ gave great weight to Dr. Appenfeldt’s opinion, which the ALJ

found to be consistent with Stone’s performance during his consultative

examination, Mayes’s 1996 report, Stone’s reported activities, and Stone’s

unresponsiveness during his hearing. The ALJ acknowledged Dr. Appenfeldt had

assigned Stone a GAF score of 50, but also noted Dr. Appenfeldt had not been

convinced of the severity of Stone’s impairments as he presented them and

believed Stone may have been exaggerating his problems. The ALJ gave great

weight to the state agency consultants’ assessments, which the ALJ found to be

consistent with the record as a whole. Regarding the paragraph B criteria of the

Listings, the ALJ concluded Stone had (1) no restrictions in daily-living activities;

(2) no more than mild limitations in social functioning, concentration, persistence,

or pace; and (3) no extended-duration episodes of decompensation. Consequently,

Stone’s medically determinable mental impairments were non-severe, under 20




                                          9
               Case: 13-12414         Date Filed: 09/26/2014        Page: 10 of 18


C.F.R. § 416.920a(d)(1). The Appeals Council denied Stone’s counseled request

for review.

       In district court, Stone filed a memorandum in which he argued the record

showed he had a severe impairment and lacked employability skills. A magistrate

judge issued a report and recommendation (“R&R”), recommending the ALJ’s

decision be affirmed. The magistrate judge concluded nothing in the record

showed Stone suffered from an intellectual disability 3 or borderline intellectual

functioning. The magistrate judge concluded the ALJ fairly addressed the record

evidence and substantial evidence supported the ALJ’s determination, because

Stone’s IQ score was considered invalid, and there was no indication his GAF

score signified an inability to work. In his objections to the R&R, Stone argued his

“IQ score of 41 was valid and accurate and there is nothing in the record to detract

from such score.” ROA at 353.

       The district judge overruled Stone’s objections, adopted the R&R, and

affirmed the denial of Stone’s request for SSI. The judge concluded Stone

knowingly had waived his right to representation during his hearing and the ALJ’s

duty to develop the record did not rise to the level of a “special duty.” ROA at

360. Stone had the opportunity to obtain and present additional records, but failed

       3
          A rule adopted on August 1, 2013, replaced the term “mental retardation” with
“intellectual disability” in the Listings. See 78 Fed. Reg. 46,499, 46,501-02 (Aug. 1, 2013).
Consequently, the terms “intellectual disability” and “intellectual-disability listing” are used in
this opinion.

                                                 10
             Case: 13-12414      Date Filed: 09/26/2014    Page: 11 of 18


to do so. Stone did not meet the intellectual-disability listing, because the record

did not show adaptive deficits; once the VE testified an individual with Stone’s

limitations could find jobs in the national economy, the burden shifted back to

Stone to show he could not perform those jobs.

      On appeal, Stone argues the ALJ’s hypothetical improperly failed to include

Stone’s difficulties with concentration. He asserts his school records, which show

he has difficulty reading and lacks employability skills, are sufficient to establish a

severe mental impairment. When combined with his limited reading and math

abilities, his inability to graduate from high school, and the finding that he is

unemployable, this impairment, Stone argues, shows he cannot sustain any form of

work under Social Security Ruling (“SSR”) 96-8p, 1996 SSR LEXIS 5 (July 2,

1996). Stone contends the fact he gave one questionable answer during

Dr. Appenfeldt’s examination should not call into question his IQ score. He argues

the ALJ had a “special duty” to protect him and develop the evidence for and

against him, because he was unrepresented. Appellant’s Br. at 16. Stone contends

the ALJ improperly gave significant weight to the opinions of non-examining state

agency doctors and erroneously determined Stone did not satisfy the fourth step of

the sequential analysis. He also asserts the ALJ ignored his prior benefits award

and GAF score.




                                           11
             Case: 13-12414     Date Filed: 09/26/2014   Page: 12 of 18


                                 II. DISCUSSION

      We review the Commissioner’s decision for substantial evidence. Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). Substantial

evidence is “more than a scintilla” and is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion. Id. (citation and internal

quotation marks omitted). We may not decide the facts anew, reweigh the

evidence, or substitute our judgment for that of the Commissioner. Id. Even if the

evidence preponderates against the Commissioner’s factual findings, we must

affirm if the decision reached is supported by substantial evidence. Moore v.

Barnhart, 405 F.3d 1208, 1213 (11th Cir. 2005) (per curiam).

      The ALJ must state specifically the weight accorded to each item of

evidence and why a decision was reached. Hudson v. Heckler, 755 F.2d 781, 786

(11th Cir. 1985) (per curiam). Similarly, the ALJ must state with particularity the

weight given to different medical opinions and the reasons for them. Winschel,
631 F.3d at 1179. Generally, a treating doctor’s opinion is entitled to more weight

than that of a consulting doctor. Spencer ex rel. Spencer v. Heckler, 765 F.2d
1090, 1093-94 (11th Cir. 1985) (per curiam). Reports of non-examining

physicians, taken alone, do not constitute substantial evidence. Id. at 1094.

Nevertheless, an ALJ may rely on opinions of non-examining sources when they




                                         12
             Case: 13-12414     Date Filed: 09/26/2014   Page: 13 of 18


do not conflict with those of examining sources. See Edwards v. Sullivan, 937
F.2d 580, 584-85 (11th Cir. 1991).

      The Commissioner uses a five-step, sequential evaluation process to

determine whether a claimant is “disabled” for purposes of eligibility for SSI. 20

C.F.R. § 416.920(a)(4); Crayton v. Callahan, 120 F.3d 1217, 1219 (11th Cir.

1997). The first three steps ask whether the claimant (1) currently is engaged in

substantial gainful activity and (2) has a severe impairment or combination of

impairments (3) that meets or equals the severity of the specified impairments in

the Listings. 20 C.F.R. § 416.920(a)(4)(i)-(iii); Crayton, 120 F.3d at 1219. The

fourth step asks whether, based on a claimant’s residual functional capacity

(“RFC”) assessment, the claimant can perform any of his past relevant work. 20

C.F.R. § 416.920(a)(4)(iv); Crayton, 120 F.3d at 1219. The final step asks whether

there are significant numbers of jobs in the national economy the claimant can

perform, given his RFC, age, education, and work experience. 20 C.F.R.

§ 416.920(a)(4)(v); Crayton, 120 F.3d at 1219.

      An impairment or combination of impairments is “severe” if it significantly

limits the claimant’s physical or mental abilities to perform basic work activities.

20 C.F.R. §§ 416.920(c), 416.921(a); Crayton, 120 F.3d at 1219. Basic work

activities include understanding, carrying out, and remembering simple

instructions; use of judgment; responding appropriately to supervision, co-workers


                                          13
             Case: 13-12414     Date Filed: 09/26/2014    Page: 14 of 18


and usual work situations; and dealing with changes in a routine work setting. 20

C.F.R. § 416.921(b)(3)-(6).

      The claimant bears the burden of proving he has a severe impairment or

combination of impairments. See McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th

Cir. 1986). If the claimant does not have a severe impairment or combination of

impairments, he is not disabled. Id. (citing 20 C.F.R. § 416.920(c)). An

impairment or combination of impairments is not severe if it is a slight abnormality

or a combination of slight abnormalities that would have no more than a minimal

effect on the claimant’s physical or mental abilities to work, irrespective of age,

education, or work experience. See Bridges v. Bowen, 815 F.2d 622, 625-26 (11th

Cir. 1987) (per curiam). A claimant need show only that his impairment is not so

slight, and its effect is not so minimal. McDaniel, 800 F.2d at 1031. The

claimant’s burden at step two is mild, since this inquiry “allows only claims based

on the most trivial impairments to be rejected.” Id.

      The mental-disorders listings generally contain (1) an introductory

paragraph describing the disorder(s) addressed by the listing; (2) a set of medical

findings, referred to as the “paragraph A criteria”; (3) a set of impairment-related

functional limitations, referred to as the “paragraph B criteria”; and, in some cases,

(4) additional functional criteria, referred to as the “paragraph C criteria.” See 20

C.F.R. pt. 404, subpt. P, app. 1, § 12.00(A). For an impairment to meet one of


                                          14
              Case: 13-12414     Date Filed: 09/26/2014    Page: 15 of 18


these listings, it must satisfy both the diagnostic description in the introductory

paragraph and the criteria for both paragraphs A and B, or A and C, when

appropriate. Id.

      Severity is measured “according to the functional limitations imposed by

[one’s] medically determinable mental impairment(s).” Id. pt. 404, subpt. P, app.

1, § 12.00(C). Functional limitations are assessed using the four paragraph B

criteria: activities of daily living; social functioning; concentration, persistence, or

pace; and episodes of decompensation. Id.; see also id. § 416.920a(c)(3). A

mental impairment generally is considered non-severe under step two if the degree

of limitation in the first three paragraph B criteria is rated as “none” or “mild” and

there have been no episodes of decompensation. Id. § 416.920a(d)(1).

      The ALJ has a basic obligation to develop a full and fair record. Cowart v.

Schweiker, 662 F.2d 731, 735 (11th Cir. 1981). Where a claimant has not waived

his statutory right to counsel, this obligation rises to a “special duty” when an

unrepresented claimant unfamiliar with hearing procedures appears before the

ALJ. Id. (citation and internal quotation marks omitted).

      Because Stone waived his right to representation during his hearing, his

argument that the ALJ owed him a “special duty” to develop the evidence for and

against him is misplaced. See id. Substantial evidence supports the ALJ’s step-

two finding that Stone did not meet his burden of showing he had a severe


                                           15
             Case: 13-12414      Date Filed: 09/26/2014    Page: 16 of 18


impairment under the Act. See 20 C.F.R. §§ 416.920(a)(4)(ii), (c), 416.920a(d)(1),

416.921(a)-(b); Winschel, 631 F.3d at 1178; Crayton, 120 F.3d at 1219; McDaniel,
800 F.2d at 1030. Specifically, the ALJ determined Stone had no more than mild

restrictions in daily-living activities, social functioning, and concentration,

persistence, or pace, and that he had no extended-duration episodes of

decompensation. These determinations were supported by (1) the report of

Dr. Appenfeldt, who opined Stone may have been exaggerating his problems;

(2) the reports of Dr. Hamlin and Dr. Dinwoodie, both of whom indicated Stone’s

impairments were not severe, and that Stone experienced no more than mild

restrictions in daily-living activities, social functioning, and concentration,

persistence, or pace, and had no extended-duration episodes of decompensation;

(3) the testimony of Stone and his mother, who reported Stone previously had

worked as a dishwasher and housekeeper, engaged in housework, raked yards, did

his own laundry, and shopped for groceries; (4) evidence that Stone lost a prior job

because he had overslept and did not go to work, and not because of cognitive

issues; and (5) the ALJ’s finding Stone’s statements concerning the intensity,

persistence, and limiting effects of his symptoms were not credible to the extent

they were inconsistent with the finding that he had no severe impairment or

combination of impairments. The ALJ was entitled to discount Stone’s IQ and

GAF scores based on Dr. Appenfeldt’s opinion that the scores “significantly


                                           16
             Case: 13-12414    Date Filed: 09/26/2014    Page: 17 of 18


underestimate[d]” Stone’s abilities, and that Stone may have been exaggerating his

impairments intentionally. ROA at 223.

      The record does not support Stone’s suggestion that Dr. Appenfeldt called

into question the validity of his test scores based on only one questionable answer

during his exam. Dr. Appenfeldt’s report explicitly stated she detected a faint

smile by Stone, when he gave multiple incorrect answers. Dr. Appenfeldt also

concluded Stone was exaggerating and magnifying multiple problems. Read in

context, Dr. Appenfeldt reported Stone’s statement that a bird has four legs as only

one example of his questionable answers. Stone also has not shown the ALJ gave

improper weight to the state agency consultants’ opinions, which the ALJ found to

be consistent with the record as a whole. See Edwards, 937 F.2d at 584-85.

      Stone’s citation to SSR 96-8p is misplaced. This Policy Interpretation

Ruling addresses the step-four and step-five RFC assessments; therefore, it has no

relevance to the ALJ’s step-two determination that Stone did not have a severe

impairment or combination of impairments. See SSR 96-8p, 1996 SSR LEXIS 5 at

*8 (“RFC is an issue only at steps 4 and 5 of the sequential evaluation process.”).

Stone’s arguments regarding the step-four inquiry likewise are misplaced.

Notwithstanding the ALJ’s hypothetical question including a severe mental

impairment, the ALJ’s ultimate denial of benefits was based on a step-two finding

that Stone had not shown a severe impairment or combination of impairments.


                                         17
              Case: 13-12414     Date Filed: 09/26/2014   Page: 18 of 18


Although it would have been prudent for the ALJ to have addressed Stone’s prior

award of benefits as a child, see Hudson, 755 F.2d at 786; Cowart, 662 F.2d at

735, Stone has advanced no argument on appeal concerning the extent to which, if

any, his receipt of benefits as a child may be relevant to his application for benefits

as an adult. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per

curiam) (explaining a litigant who offers no substantive argument on an issue in his

initial brief abandons that issue on appeal); cf. 20 C.F.R. § 416.987(a) (explaining

eligibility for SSI benefits must be redetermined when a claimant reaches age 18,

and that an adult claimant may be found to be not disabled, despite having been

eligible for SSI benefits as a child).

      AFFIRMED.




                                          18